DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant filed an IDS on 8/22/2018 and 12/4/2019. Each has been annotated and considered.

Claim Objections
Claims 7-11 are objected to because of the following informalities:
Regarding claim 7, the claim should end with a period instead of a semicolon. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the first instance of the term “the user interface” lacks antecedent basis. 

Regarding claim 6, the phrase “the one or more instruments” technically lacks antecedent basis; the term probably refers to the previously mentioned “the one or more surgical instruments.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 11, 13-14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wedewer et al. (US 20120254108 hereinafter Wedewer) and further in view of Robinson et al. (US 20100228264 hereinafter Robinson). 

Regarding claim 1, Wedewer teaches a robotic system (See at least: [0004] via “Various examples are described for synchronization of data between a robotic device and a cloud storage service.  The method can include identifying data from a robotic device to be synchronized to the cloud storage service.”) comprising:
a communication system adapted to communicate with one or more external devices that include first user preferences (See at least: Fig. 1 item 120 “Cloud Synchronization interface”; [0014] via “Keeping the robotic device and the web portal for interfacing with the robotic device synchronized so that both the robotic device and the web portal see the very latest data created at either location is useful.  The robotic device and the web portal can also be synchronized with a cloud synchronization user data, and other data for the robotic device.” Note: The external devices are taught by the cloud synchronization service and cloud storage.);
memory storing a database including second user preferences (See at least: Fig. 1 item 138 “Local Robotic Storage”; [0017] via “A robotic device 130 can store and process robotic configuration data, application data, and user data.  The robotic device can backup application states, application configurations, application data and user data.  The robotic device can also backup the described data to the cloud storage service and this backup process and system will be described in further detail later…  Local robotic storage 138 can contain applications, application data, and user data that are obtained and used by the robotic device for application and web portal functions.  The robotic device can synchronize the configuration and application data with the cloud storage service and a web portal using the cloud synchronization interface.”); and 
a controller coupled to the communication system, and the memory, wherein the controller includes logic that when executed by the controller causes the robotic system to perform operations (See at least: Fig. 1 item 134 “Processors”; [0013] via “Data can be created and edited on a robotic device...”), including:
retrieving the first user preferences using the communication system; 
retrieving the second user preferences from the database; 
A further type of synchronization can be a lazy synchronization where a robotic device or cloud detects a change in the difference (delta) of stored data and only the changed data or difference data may be synchronized to the cloud.  This type of synchronization can also be called change triggered syncing for a file change or part of a data set change.”)

However, Robinson discloses a user interface (See at least: 11B via “LCD Touchpad Screen” 912).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wedewer in view of Robinson to teach a user interface so that a user of the robotic system can make updates to the robotic system as desired/preferred with the aid of a user interface to facilitate the process. 

Regarding claims 2 (and similarly 14), Wedewer teaches wherein the first user preferences and the second user preferences include one or more timestamps, and wherein conflicts are resolved by using the user preferences with a most recent timestamp (See at least: [0024] via “Another type of synchronization can be a forced synchronization where a user changes data on the robotic device, and then an application with the changed data on the robotic device can trigger the application data to be synchronized to the cloud storage service.  In other words, this synchronization type can be thought of as a "synchronize as soon as possible" operation.”; [0026] via “A further type of synchronization can be a lazy synchronization where a robotic device or cloud detects a change in the difference (delta) of stored data and only the changed data or difference data may be synchronized to the cloud.  This type of synchronization can also be called change triggered syncing for a file change or part of a data set change.”; [0044] via “Time stamping files can help enable conflict resolution when synchronizing files for applications on the robotic device.”).

Regarding claim 7, Wedwer in view of Robinson teaches a system further comprising a user interface for receiving user input; and
wherein the controller further includes logic that when executed by the controller causes the robotic system to perform operations, including:
receiving user input from the user interface; and in response to receiving the user input, retrieving the first user preferences using the communication system;
in response to receiving the user input, retrieving the second user preferences from the database (Refer to claims 1 and 13 for reasoning and rationale). 

Regarding claim 11 (and similarly 23), Wedewer fails to teach wherein the user input includes login information, and applying the revised set of user preferences occurs in response to the robotic system receiving the login information.
	However, Robinson teaches wherein the user input includes login information, and applying the revised set of user preferences occurs in response to the robotic system receiving the login information (See at least: [0139] via “Referring now to FIG. 11B, a top view of the liquid crystal display (LCD) touchpad screen 912 is illustrated.  The saved ergonomic setting for a user may be recalled by logging into the robotic surgical system through the use of the touchpad screen 912.  A surgeon (user or operator O) may enter or select his or her login ID and optionally enter a password by means of a touch sensitive keypad 1122 of the touchpad screen 912.  After a successful login to a user account, the system recalls the ergonomic settings, including the pedal tray adjustment setting, the arm-rest height adjustment setting, the display height 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wedewer in view of Robinson to teach wherein the user input includes login information, and applying the revised set of user preferences occurs in response to the robotic system receiving the login information so that a user of the robotic system can securely enter their information to automatically retrieve and set the robotic system according to the user’s preferences. 

Regarding claim 13, Wedewer teaches a method of operating a robotic system (See at least: [0004] via “Various examples are described for synchronization of data between a robotic device and a cloud storage service.  The method can include identifying data from a robotic device to be synchronized to the cloud storage service.”), comprising:
receiving, with a controller, user input (See at least: Fig. 1 item 134 “Processors”; [0013] via “Data can be created and edited on a robotic device...”);
in response to receiving the user input, retrieving first user preferences from one or more external devices using a communication system;
in response to receiving the user input, retrieving second user preferences from a database stored in memory in the robotic system;
resolving, using the controller, conflicts between the first user preferences and the second user preferences to create a revised set of user preferences, including 
configuring the robotic system with the revised set of user preferences (See at least: [0013] via “Data can be created and edited on a robotic device...”; [0014] via “The robotic device and the web portal can also be synchronized with a cloud synchronization service and cloud storage.  More specifically, this technology can synchronize data for a robotic device with data stored in the cloud storage service and data accessed on a web portal.”; [0023] via “The synchronization for backups from the robot to the cloud storage service may take place on a configurable periodic basis, such as an hour or a day.  This can be considered a scheduled synchronization because the synchronization is scheduled to take place on a synchronized basis…the robotic device.  If there are any updates that need to be sent back to robot, the cloud-to-robot data will then be retrieved and synchronized.” [0024] via “Another type of synchronization can be a forced synchronization where a user changes data on the robotic device, and then an application with the changed data on the robotic device can trigger the application data to be synchronized to the cloud storage service.  In other words, this synchronization type can be thought of as a "synchronize as soon as possible" operation.”; [0026] via “A further type of synchronization can be a lazy synchronization where a robotic device or cloud detects a change in the difference (delta) of stored data and only the changed data or difference data may be synchronized to the cloud.  This type of synchronization can also be called change triggered syncing for a file change or part of a data set change.”)

However, Robinson discloses a user interface (See at least: 11B via “LCD Touchpad Screen” 912).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wedewer in view of Robinson to teach receiving, with a controller, user input from a user interface of the robotic system so that a user of the robotic system can make updates to the robotic system as desired/preferred with the aid of a user interface to facilitate the process. 

Regarding claim 22, modified Wedewer fails to teach wherein the user interface includes a seat, and wherein applying the revised set of user preferences includes at least one of adjusting a height of the seat, adjusting armrest height of the seat, adjusting an amount of reclining of the seat, adjusting a distance from the seat to a display included in the user interface.
	However, Robinson teaches wherein the user input includes login information, and applying the revised set of user preferences occurs in response to the robotic system receiving the login information (See at least: [0139] via “Referring now to FIG. 11B, a top view of the liquid crystal display (LCD) touchpad screen 912 is illustrated.  The saved ergonomic setting for a user may be recalled by logging into the robotic surgical system through the use of the touchpad screen 912.  A surgeon (user or operator O) may enter or select his or her login ID and optionally enter a password by 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wedewer in view of Robinson to teach wherein the user interface includes a seat, and wherein applying the revised set of user preferences includes at least one of adjusting a height of the seat, adjusting armrest height of the seat, adjusting an amount of reclining of the seat, adjusting a distance from the seat to a display included in the user interface so that a user of the robotic system can securely enter their information to automatically retrieve and set the robotic system according to the user’s preferences for ergonomic positioning. 
Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wedewer in view of Robinson and further in view of Sharma et al. (US 20200389804 hereinafter Sharma). 

Regarding claim 3 (and similarly 15), modified Wedewer fails to teach a system further comprising a clock coupled to the controller, wherein the controller further includes logic that when executed by the controller causes the robotic system to perform operations, including:

However, Sharma teaches a system further comprising a clock coupled to the controller, wherein the controller further includes logic that when executed by the controller causes the robotic system to perform operations including: synchronizing the clock with a central time authority using the communication system (See at least: [0003] via “Many of the new services and applications (for example, virtual reality (VR), network-assisted autonomous control of vehicles and drones, network-assisted automated factories and cities, remote robot control, remote surgery, etc.) have stringent end-to-end latency requirements while they generate "bursty" network traffic (i.e., traffic with intervals of high load demands).”; [0011] via “In one example embodiment, the central node and the first-type of network node are synchronized to a same network clock for the communication network.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Wedewer in view of Sharma to teach a system further comprising a clock coupled to the controller, wherein the controller further includes logic that when executed by the controller causes the robotic system to perform operations including: synchronizing the clock with a central time authority using the communication system so that the robotic system can run on the same synchronized/calibrated clock so that time stamping and operation of the robotic system can be done accurately and consistently. 
Regarding claim 4 (and similarly 16), modified Wedewer teaches a system wherein 
receiving new user preferences with the user interface;
applying a timestamp to the new user preferences using the clock; and
storing the new user preferences in the database (Refer at least to claims 1, 3 and 13 for reasoning and rationale. Wedewer discloses all the limitations, expect 1) the receiving step, which Robinson is relied on to teach and 2) the clock, which Sharma is relied on to teach. Using a user interface to receive new user preferences and using a clock to synchronize robots (and by translation, the timestamps which rely on the clock) is obvious to one of ordinary skill in the art as disclosed above.).

Regarding claim 5 (and similarly 17), Wedewer teaches wherein controller further includes logic that when executed by the controller causes the robotic system to perform operations, including: sending the new user preferences and the timestamp associated with the new user preferences to the one or more external devices using the communication system (See at least: [0024] via “Another type of synchronization can be a forced synchronization where a user changes data on the robotic device, and then an application with the changed data on the robotic device can trigger the application data to be synchronized to the cloud storage service.  In other words, this synchronization type can be thought of as a "synchronize as soon as possible" operation.”; [0026] via “A further type of synchronization can be a lazy synchronization where a robotic device or cloud detects a change in the difference (delta) of stored data and only the changed .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wedewer in view of Robinson and further in view of Alberti (US 20160001411 hereinafter Alberti). 

Regarding claim 6, Wedewer fails to teach a robotic system further comprising one or more arms configured to hold one or more surgical instruments, and wherein the first user preferences or the second user preferences include at least one of default positioning information for the one or more instruments, or motion scaling settings for the one or more instruments.
	However, Alberti teaches a robotic system wherein the first user preferences or the second user preferences include at least one of default positioning information for the one or more instruments, or motion scaling settings for the one or more instruments (See at least: [0045] via “FIG. 5A is an example graph of various possible sensitivity selection profiles 50 (such as 61, 62, 63, 64, 65, 66, 67, 68, and 69) that provide different tool operating characteristics.  Other sensitivity selection profiles are possible beside these examples.  In addition, there may also be additional sensitivity profiles or look-up tables used to control braking and acceleration.  In some tool examples, there may be two or more sensitivity profiles 50 to allow the operator to choose the derived Note: “motion scaling” refers to (e.g., how sensitive the robot controls are--a lot of user interface device movement to produce a little instrument movement, or vice versa) in [0030] of the application).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Wedewer in view of Alberti to teach a robotic system further comprising one or more arms configured to hold one or more surgical instruments, and wherein the first user preferences or the second user preferences include at least one of default positioning information for the one or more instruments, or motion scaling settings for the one or more instruments so that the robotic system comprising one or more arms could be controlled based on the preference of the user and/or sensitivity controls needed for the specific robotic system/procedure. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wedewer in view of Robinson and further in view of Kehat et al. (US 20160000517 hereinafter Kehat). 

Regarding claim 8 (and similarly 19), Wedewer fails to teach wherein the user input includes information indicating a type of surgery to be performed, and wherein the first user preferences and the second user preferences include the user preferences for the type of surgery to be performed, wherein the revised set of user preferences applied to the robotic system are for the type of surgery to be performed.
Note: The pre-selected customization of preferences denotes user input. Once the customization is complete, it is stored and teaches user preferences.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Wedewer in view of Kehat to teach wherein the user input includes information indicating a type of surgery to be performed, and wherein the first user preferences and the second user preferences include the user preferences for the type of surgery to be performed wherein the revised set of user preferences applied to the robotic system are for the type of surgery to be performed so that the robotic system can be configured for the user/robotic needs/preferences for a specific robotic system/procedure. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wedewer in view of Robinson and further in view of Savall et al. (US 20180078034 hereinafter Savall). 

Regarding claim 9 (and similarly 20), modified Wedewer fails to teach wherein the user input includes biometric information about the user, and wherein the logic includes a machine-learning algorithm, and wherein the machine-learning algorithm generates at least some of the revised set of user preferences using the biometric information.
	However, Savall teaches wherein the user input includes biometric information about the user, and wherein the logic includes a machine-learning algorithm, and wherein the machine-learning algorithm generates at least some of the revised set of user preferences using the biometric information (See at least: [0127] via “In use, the user console may be adjusted to a desired configuration, including ergonomic adjustments to the seat assembly, pedal assembly, and display assembly, but also customizations to the user interface and user interface devices, if available.  The complete or a subset of the configuration may then be saved, and optionally linked to one identifiers or categories.  The identifiers may be a user identifier, a non-user identifier category or characteristic, (e.g. surgery type, seating arrangement, etc.) and/or a biometric identifier (e.g., iris code, fingerprint, etc.).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Wedewer in view of Savall to teach wherein the user input includes biometric information about the user, and wherein the logic includes a machine-learning algorithm, and wherein the machine-learning algorithm generates at least some of the revised set of user preferences using the biometric information so that a user can be identified and have the robotic system learn, save and configure the robotic system according to the user preferences before performing a procedure with the robotic system.   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wedewer in view of Robinson and in view of Savall and further in view of Anders et al. (US 20190166343 hereinafter Anders). 

Regarding claim 10, modified Wedewer fails to teach wherein the biometric information includes at least one of user height, user weight, user age, user disabilities, or user vision limitations.
	However, Anders teaches wherein the biometric information includes at least one of user height, user weight, user age, user disabilities, or user vision limitations (See at least: [0015] via “The detection can be, for example, via…biometric sensor, or physical recognition techniques such as facial recognition, retina recognition, etc. Based upon detecting the user, the system obtains information about a vision condition of the user including, for example and without limitation, color blindness, macular degeneration, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Wedewer in view of Anders to teach wherein the biometric information includes at least one of user height, user weight, user age, user disabilities, or user vision limitations so that characteristics of the user can be taken into account when using the user preferences to minimize/mitigate any disadvantages from limitations or sub-optimal settings. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wedewer in view of Robinson and further in view of Lambrecht et al. (US 20190254763 hereinafter Lambrecht).

Regarding claim 12, modified Wedewer fails to teach wherein the communication system includes a port configured to receive a device containing a second memory, and wherein retrieving the first user preferences using the communication system includes receiving the first user preferences via the port and the first user preferences are stored on the second memory.
	However, Lambrecht teaches wherein the communication system includes a port configured to receive a device containing a second memory (See at least: [0025] via “A computer system, which may be connected to or part of the robot 140 that includes docking port 120 and which may be connected to a user interface device (not shown), may receive user commands from a surgeon or other medical personnel and may execute software that controls drive motors or other actuators in docking ports 120 as needed to rotate engagement features 122, disks 156, and input spindles 220 and thereby actuate instruments 110 according to the user commands.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Wedewer in view of Lambrecht to teach wherein the communication system includes a port configured to receive a device containing a second memory, and wherein retrieving the first user preferences using the communication system includes receiving the first user preferences via the port and the first user preferences are stored on the second memory so that a version of the user preferences can be stored at another location in addition to or in lieu of the robot in order to have additional copies of the user preferences to upload to the robotic system for user customization. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wedewer in view of Robinson and further in view of Anvari et al. (US 20060149418 hereinafter Anvari).

Regarding claim 18, modified Wedewer fails to teach wherein applying the revised set of user preferences to the robotic system includes moving one or more arms of the robotic system to a location based on the first user preferences or the second user preferences.
	However, Anvari teaches wherein applying the revised set of user preferences to the robotic system includes moving one or more arms of the robotic system to a location based on the first user preferences or the second user preferences (See at least: [0035] via “Further, the controller unit 35 can be operated by the operating software 200 of the consoles 20,34 to effect automatic instrument 123 and/or arm 12 placement to the last recorded position with respect to the table 10, as desired.  Further, the surgeon's 22 personal preferences for system settings of the arms 12 and instruments 123, for such as but not limited to position, orientation, and arm/instrument operation settings can be recorded in the workstation memory 316 and can be used to configure the system of arms 12 and associated instruments 12 and base stations 16 via the configuration manager 212.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Wedewer in view of Anvari to teach wherein applying the revised set of user preferences to the robotic system includes moving one . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wedewer in view of Robinson and further in view of Kehat and further in view of Anders et al. (US 20190166343 hereinafter Anders).

Regarding claim 21, modified Wedewer fails to teach wherein the biometric information includes at least one of user height, user weight, user age, user disabilities, or user vision limitations.
	However, Anders teaches wherein the biometric information includes at least one of user height, user weight, user age, user disabilities, or user vision limitations (See at least: [0015] via “The detection can be, for example, via…biometric sensor, or physical recognition techniques such as facial recognition, retina recognition, etc. Based upon detecting the user, the system obtains information about a vision condition of the user including, for example and without limitation, color blindness, macular degeneration, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Wedewer in view of Anders to teach wherein the biometric information includes at least one of user height, user weight, user age, user disabilities, or user vision limitations so that characteristics of the user can be taken into 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666